Citation Nr: 0106364	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  94-28 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic gynecological disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1979 to September 
1984.  

In a March 1985 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a chronic gynecological disorder on 
the basis that the symptoms shown in service were not shown 
to be representative of a chronic disorder.  The veteran was 
notified of the March 1985 decision and did not appeal, and 
that decision is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1984).

The veteran later claimed entitlement to service connection 
for a hysterectomy and bilateral salpingo-oophorectomy, and 
in a March 1993 rating decision the RO reopened the claim for 
service connection for a gynecological disorder and denied 
service connection on a de novo basis.  The RO found that the 
December 1986 gynecological surgery was not shown to be 
related to the treatment received in service.  The veteran 
has perfected an appeal of the March 1993 decision.

Although the RO determined that new and material evidence has 
been submitted to reopen the previously denied claim, the 
Board of Veterans' Appeals (Board) is precluded from 
considering the substantive merits of the claim for service 
connection in the absence of a Board finding that new and 
material evidence has been submitted.  Hickson v. West, 12 
Vet. App. 247 (1999).  The proper issue on appeal is, 
therefore, as shown on the title page.

This case was previously before the Board in August 1996, at 
which time it was remanded to the RO for additional 
development.  The requested development has been completed 
and the case returned to the Board.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
gynecological disorder in March 1985, and that decision 
became final in the absence of an appeal.

2.  The evidence submitted subsequent to the March 1985 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the gynecological 
disorder that resulted in a hysterectomy in 1986 was incurred 
in or aggravated by service, and it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

The March 1985 rating decision in which the RO denied 
entitlement to service connection for a chronic gynecological 
disorder is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. § 4005(c) 
(1982), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 
19.192 (1984), 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that when the veteran was 
examined on entering service in July 1978, she reported 
having undergone a bilateral tuboplasty.  A pelvic 
examination on entering service was normal.  A May 1982 
cytology report indicates that she had undergone the 
tuboplasty in 1974, and that the test results were negative.  
A pelvic examination and cytology in March 1983 were also 
normal.  In April 1984 she complained of mid-cycle bleeding.  
A pelvic examination in May 1984 showed a white discharge in 
the vagina, and cytology revealed mild dysplasia with 
Trichomonas.  The veteran underwent a colposcopy in July 
1984, which revealed no abnormalities.  Cytology at that time 
apparently revealed the presence of cervical intraepithelial 
neoplasia, and an additional colposcopy in August 1984 showed 
mosaicism on the cervix.  Additional diagnostic testing 
showed focal squamous metaplasia, but there was no evidence 
of dysplasia.  A biopsy was negative for pathology.  

During an August 1984 examination the veteran complained of 
metrorrhagia for the previous several months, which the 
treating physician attributed to the hypoestrogenic state of 
the endometrium.  The physician prescribed birth control 
pills for regulating the veteran's menstrual cycles.  The 
veteran also underwent a herniorrhaphy in August 1984 due to 
a right inguinal hernia.  During her August 1984 separation 
examination she reported having undergone a tuboplasty in 
1974 due to scarring in the Fallopian tubes, at which time an 
ovarian cyst was found and removed.  The physician found that 
the pre-service surgery had no complications and no sequelae.  
The physician noted that the veteran had undergone two 
Papanicolaou (PAP) tests and one biopsy since early in 1984, 
and that she was being seen in the Dysplasia Clinic.  A 
pelvic examination was not performed, and the veteran was 
referred to the VA hospital for follow-up on the dysplasia.

Based on the evidence in the service medical records, in the 
March 1985 rating decision the RO denied entitlement to 
service connection for a chronic gynecological disorder.  The 
RO denied service connection on the basis that the records 
did not show the existence of a chronic disorder.

The evidence submitted subsequent to the March 1985 decision 
includes medical records from Sidney Rubinow, D.O., and 
Penrose Hospital showing that in October 1986 the veteran 
reported a two to three month history of pelvic pain.  A 
laparoscopy at that time showed extensive pelvic adhesions 
due to chronic pelvic inflammatory disease and a large left 
hydrosalpinx.  She underwent a total abdominal hysterectomy 
and bilateral salpingo-oophorectomy in December 1986.  The 
final post-operative diagnosis was chronic pelvic pain 
secondary to adhesive disease.  

During a May 1993 hearing the veteran testified that 
following her separation from service in September 1984 she 
continued to experience irregular menstrual cycles, excessive 
bleeding, and pelvic pain.  She denied having received any 
treatment prior to 1986, when she was referred to Dr. 
Rubinow.  She claimed that the pelvic adhesions that resulted 
in the hysterectomy were due to the hernia surgery that she 
had in service.  She also testified that in 1974 she had 
undergone surgery because her Fallopian tubes were blocked.  
She denied having any gynecological symptoms following the 
1974 surgery until 1982, when she began experiencing 
irregular menstrual cycles.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.192.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the March 1985 decision in the context of all the evidence of 
record, and finds that the evidence is new and material.  The 
medical records showing that the veteran underwent a 
hysterectomy in December 1986 due to a chronic gynecological 
disorder, and the testimony that she continued to have 
symptoms of a gynecological disorder following her separation 
from service are new, in that that evidence was not before 
the decisionmakers in March 1985.  The evidence is also 
material, because it bears directly and substantially on the 
relevant issue, that being whether the problems documented 
during service were indicative of a chronic disorder.  Having 
found that new and material evidence has been submitted, the 
claim of entitlement to service connection for a chronic 
gynecological disorder, including a hysterectomy with 
bilateral salpingo-oophorectomy, is reopened.

The Board further finds that additional development is 
required prior to considering the substantive merits of the 
claim, as will be addressed in the remand below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic gynecological 
disorder is reopened.


REMAND


A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In its August 1996 remand the Board asked the RO, among other 
things, to obtain the records of treatment for the veteran's 
surgery performed prior to service, and to obtain a medical 
opinion regarding the relationship, if any, between the 
symptoms documented during service and the pelvic 
inflammatory disease that resulted in the hysterectomy in 
December 1986.

The medical records from Charity Hospital show that in 
November 1974 the veteran sought treatment for infertility 
due to chronic salpingitis.  At that time she reported having 
had two prior episodes of inflammatory disease that were 
treated with penicillin, the last having occurred two years 
previously.  A salpingogram showed bilateral occlusion of the 
Fallopian tubes, and by laparoscopy the tubes were resected 
in December 1974.  During the procedure the treating 
physician also found that the veteran had bilateral 
polycystic ovaries, for which wedge resections were 
performed.

At the request of the RO, in November 1996 W. Donald Woodard, 
M.D., conducted a gynecology examination of the veteran.  
However, the records from Charity Hospital had not yet been 
obtained by VA.  During the examination the veteran reported 
having undergone the tubal surgery in 1974, but she denied 
having had any pelvic infections before or after that 
surgery.  She also reported that for five or six months prior 
to her separation from service she experienced heavy, 
irregular, painful menses, which continued after her 
separation from service.  The examiner referenced the 
examinations and treatment performed in service and the 
medical records documenting the December 1986 hysterectomy.  
Based on that evidence and the veteran's reported history he 
provided the opinion that, in the absence of evidence of 
dysplasia following service, there was no basis for a claim 
of service-related dysplasia.  He also postulated that during 
service the veteran had a pelvic organ infection or an 
exacerbation of a chronic pre-existing pelvic organ infection 
that resulted in the December 1986 hysterectomy.  That 
opinion was based on the sequence of events and the 
documentation then available to him.

Following the receipt of the medical records from Charity 
Hospital, in March 1998 the RO asked Dr. Woodard to review 
those records and provide an additional opinion on the 
relationship, if any, between the in-service symptoms and the 
December 1986 hysterectomy.  Based on the evidence of the 
veteran having chronic salpingitis and bilateral tubal 
occlusions in 1974, Dr. Woodard found that the gynecological 
disease, which was manifested by chronic pelvic pain and 
infertility, had pre-existed service.  He stated as follows:  
"I do not believe that this is a service related disease in 
this case."  

Dr. Woodard has not been asked to provide an opinion on 
whether the pre-existing gynecological disease was aggravated 
by service.  The Board finds, therefore, that further 
development is required.

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), in which the Court 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
act, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these 
additional reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
the multiple VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  The RO should forward the claims file 
to Dr. Woodard and ask him to provide an 
opinion on (1) whether the complaints and 
clinical findings documented in the 
service medical records represent an 
increase in the severity of the veteran's 
pre-existing underlying pelvic 
inflammatory disease or just a flare-up of 
symptoms of the pre-existing disease, and 
(2) if it is concluded that that was an 
increase in the severity of the veteran's 
underlying pelvic inflammatory disease 
during service, whether the increase in 
the disability was due to the natural 
progress of the condition.  If Dr. Woodard 
is no longer available, the claim file 
must be referred to another board-
certified gynecologist for an opinion.

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested opinion is in 
complete compliance with the directives 
of this remand and, if it is not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
chronic gynecological disorder, including 
the hysterectomy.  If any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



